DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         CORINNE M. BREER,
                             Appellant,

                                    v.

                 ANNETTE LEROUX, as trustee of
 William James Ross IV Irrevocable Trust and Edmund William Ross II
                          Irrevocable Trust,
                               Appellee.

                              No. 4D18-3588

                           [October 17, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Paul B. Kanarek, Judge; L.T. Case No.
312009CA012217.

   John J. Glenn and Kelli E. Lueckert of AndersonGlenn LLP, Boca
Raton, Anders C. Wick of Husch Blackwell LLP, Chicago, Illinois, and
Frank Paolini II of Dentons US, LLP., for appellant.

   John M. Stewart of Rossway Swan Tierney Barry Lacey & Oliver, P.L.,
Vero Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CONNER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.